272 S.W.2d 100 (1954)
John M. ALEXANDER, Appellant,
v.
The STATE of Texas, Appellee.
No. 27104.
Court of Criminal Appeals of Texas.
October 27, 1954.
No attorney on appeal for appellant.
Wesley Dice, State's Atty., Austin, for the State.
BELCHER, Commissioner.
Appellant was convicted for the offense of unlawfully selling intoxicating liquor, to-wit: whiskey, on Sunday, in a wet area, and his punishment was assessed at a fine of $100.
There appears in this record neither a recognizance nor an appeal bond. In the absence of a sufficient appeal bond or recognizance or a showing that appellant is in jail, this court is without jurisdiction of a misdemeanor appeal. White v. State, 87 Tex. Crim. 315, 221 S.W. 283; Skinner v. State, Tex.Cr.App., 252 S.W.2d 167; Braun v. State, Tex.Cr.App., 257 S.W.2d 708.
The appeal is dismissed.
Opinion approved by the Court.